Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162596(55)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
                                                                                                                     Justices
            Plaintiff-Appellee,
                                                                    SC: 162596
  v                                                                 COA: 350386
                                                                    Kent CC: 18-007432-FH
  MICHAEL DEAN DUPRE,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the joint motion of the National College for DUI
  Defense and the Criminal Defense Attorneys of Michigan to file a brief amicus curiae
  within 28 days of this order and to waive the fee is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 26, 2021

                                                                              Clerk